UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-8588



WILLIAM BERNARD RANDOLPH,

                                            Plaintiff - Appellant,

          versus

DON A. SWETTER, Dr; DR. OHAI; J. KENDRICKS,
Dr.; WARDEN JABE; R. SMITH, Shop Foreman,
Correctional Medical Service; W. P. WELCH,
Hospital Head, Deputy Warden; WARDEN BASS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-95-370-3)


Submitted:   February 7, 1996          Decided:     February 29, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Bernard Randolph, Appellant Pro Se. David Charles Bowen,
WILLCOX & SAVAGE, Norfolk, Virginia; Mary Elizabeth Shea, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Jeff Wayne
Rosen, Lisa Ehrich, ADLER, ROSEN & PETERS, P.C., Virginia Beach,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Randolph v. Swetter, No. CA-95-370-3 (E.D. Va. Dec. 4,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3